Exhibit 10.1 SENIOR B PREFERRED SHARE PURCHASE AGREEMENT This Senior B Preferred Share Purchase Agreement (this “ Agreement ”), dated as of October 29, 2014, is entered into between Windset Holdings 2010 Ltd., a Canada corporation (the “Corporation ”) and Apio, Inc., a Delaware corporation and a wholly-owned subsidiary of Landec Corporation, a Delaware corporation (the “ Investor ,” and together with the Corporation, the “ Parties ” or each, a “ Party ”). RECITALS: WHEREAS, the Corporation has authorized 70,000 Senior B Preferred shares (the “ Senior B Preferred Shares ”), 150,000 Senior A Preferred shares (the “ Senior A Preferred Shares ”), 186,320 Junior Preferred shares (the “ Junior Preferred Shares ”), and 1,000 Common shares (the “ Common Shares ”) of the Corporation; and WHEREAS, the Corporation wishes to sell to the Investor, and the Investor wishes to purchase from the Corporation, all 70,000 of the Senior B Preferred Shares (the “ Purchased Shares ”), subject to the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree as follows: ArticleI Definitions The following terms have the meanings specified or referred to in this Article I
